16-4118
     Singh v. Sessions
                                                                                   BIA
                                                                           A200 939 076
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 31st day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12   SURJIT SINGH,
13                 Petitioner,
14
15                       v.                                      16-4118
16                                                               NAC
17   JEFFERSON B. SESSIONS III,
18   UNITED STATES ATTORNEY GENERAL,
19                 Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                     Garish Sarin, Los Angeles, CA.
23
24   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
25                                       Attorney General; Anthony C.
26                                       Payne, Assistant Director; Raya
27                                       Jarawan, Trial Attorney, Office of
28                                       Immigration Litigation, United
29                                       States Department of Justice,
30                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Surjit Singh, a native and citizen of India,

6    seeks review of a November 15, 2016, decision of the BIA

7    denying his motion to reopen.        In re Surjit Singh, No. A 200

8    939 076 (B.I.A. Nov. 15, 2016).           We assume the parties’

9    familiarity with the underlying facts and procedural history

10   in this case.

11       We review the BIA’s denial of Singh’s motion to reopen

12   for abuse of discretion, and review any underlying factual

13   findings     regarding     country   conditions   for   substantial

14   evidence.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-

15   69 (2d Cir. 2008).       It is undisputed that Singh’s 2016 motion

16   was untimely because it was filed more than 90 days after the

17   BIA’s 2014 decision affirming his removal order.             See 8

18   U.S.C.     § 1229a(c)(7)(C)(i);      8   C.F.R.    § 1003.2(c)(2).

19   However, the time limitation does not apply if the motion is

20   to reopen to apply for asylum “based on changed country

21   conditions arising in the country of nationality or the
                                2
1    country to which removal has been ordered, if such evidence

2    is material and was not available and would not have been

3    discovered or presented at the previous proceedings.”                        8

4    U.S.C.    § 1229a(c)(7)(C)(ii);          8    C.F.R.    § 1003.2(c)(3)(ii).

5    We find no abuse of discretion in the agency’s denial of the

6    motion as untimely because, as discussed below, the BIA did

7    not err in its analysis of country conditions.

8        Singh argues that reopening was warranted based on new

9    evidence that Indian authorities seek to arrest him for his

10   alleged    involvement      with    an       international   Sikh      militant

11   organization.       A change in personal circumstances cannot

12   excuse the time limitation on a motion to reopen.                      See Wei

13   Guang Wang v. Bd. of Immigration Appeals, 437 F.3d 270, 273-

14   74 (2d Cir. 2006).          And Singh did not otherwise present

15   evidence of any change in the treatment of Sikh activists in

16   India since the time of his hearing.                   See In re S-Y-G-, 24

17   I. & N. Dec. 247, 253 (B.I.A. 2007) (“In determining whether

18   evidence   accompanying      a     motion      to   reopen   demonstrates     a

19   material change in country conditions that would justify

20   reopening,   [the    BIA]    compare[s]         the    evidence   of    country

21   conditions submitted with the motion to those that existed at
                                              3
1    the time of the merits hearing below.”).                  The only country

2    conditions evidence Singh submitted was a 2012 news article

3    that pre-dated his 2013 hearing and the State Department’s

4    2015 human rights report for India, which did not contain any

5    new information regarding the Indian government’s treatment

6    of Sikh activists.      Thus, the BIA did not abuse its discretion

7    in   denying    the     motion     as       untimely.       See    8   U.S.C.

8    § 1229a(c)(7)(A).

9         Nor   do   we    find   any   error      in   the   BIA’s    alternative

10   conclusion that Singh failed to establish his prima facie

11   eligibility for relief.          The BIA was not required to credit

12   Singh’s allegations regarding his activism or his documentary

13   evidence, which relied on his own credibility, because Singh

14   was found not credible in the underlying proceedings.                     See

15   Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146-47 (2d Cir.

16   2007); see also Y.C. v. Holder, 741 F.3d 325, 334 (2d Cir.

17   2013) (deferring to agency’s decision to give limited weight

18   to letter from applicant’s relative).

19        For the foregoing reasons, the petition for review is

20   DENIED.    As we have completed our review, any stay of removal

21   that the Court previously granted in this petition is VACATED,
                                             4
1   and any pending motion for a stay of removal in this petition

2   is DISMISSED as moot.   Any pending request for oral argument

3   in this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe
8                               Clerk of Court




                                  5